09/25/2020



                                                                              Case Number: DA 20-0259
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 20-0259

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.                                                        FILED
DAVID JOSEPH CORD,                                             SEP 2 5 2020
                                                            Bowen Greenwood
                                                          Clerk of Supreme Court
                                                             State of Montana
           Defendant and Appellant.


                                GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 2, 2020 to

prepare, file, and serve the Appellant's opening brief.

      DATED this 25th day of September, 2020.




                                        Clerk of Supreme Court